DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 06 July 2022. Claims 1-20 are pending (Claim 21 was previously canceled).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority (EP17191477.3, filed 15 September 2017; EP17191476.5, filed 15 September 2017; EP17191475.7, filed 15 September 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/US2018/048315, filed 28 August 2018; which has PRO 62/550,922, 62/550,937, and 62/550,929, all filed 28 August 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 2-13 and 18-20, drawn to membranes and a sensor, in the reply filed on 06 July 2022 is acknowledged.
Claims 1 and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 July 2022.

Claim Objections
Claim 4 is objected to because of the following informalities:
“…polymer comprises [[a ]]poly(2-methyl-2-oxazoline) or [[a ]]poly(2-ethyl-2-oxazoline)”.
Claim 9 is objected to because of the following informalities:
“…comprises a C2-C16 fluoroalkyl or a C2-C16 fluoroalkyl ether”.
Claim 13 is objected to because of the following informalities:
“…comprising a C2-C16 fluoroalkyl or a C2-C16 fluoroalkyl ether”.
Claim 18 is objected to because of the following informalities:
The claim is dependent on limitations of withdrawn Claim 1. Please incorporate the limitations of Claim 1 into the claim to remove dependency on the withdrawn claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 2, there is insufficient antecedent basis for “the reaction product”. Please amend as “comprising a backbone comprising a [[the ]]reaction product of a diisocyanate…”. Claims 3-13 and 20 are also rejected due to their dependence on Claim 2.
	Regarding Claim 3, there is insufficient antecedent basis for “The membrane according to claim 1”. Did Applicant intend to cite dependency on Claim 2? The Examiner will assume Applicant intended Claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2, 3, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KO et al. (JP 2004300178 A; machine translation referenced herein).
	Regarding Claim 2, KO discloses an aqueous polyurethane resin composition for producing a permeable non-porous film fabric (i.e., a membrane; abstract). The polyurethane resin is obtained by a chain extension reaction in water between a polyisocyanate compound and a diol compound and a chain extender as necessary (i.e., a polyurethane, the polyurethane comprising a backbone comprising [a] reaction product of a[n] isocyanate, a diol, and optionally a chain extender; pg. 3, top, approximately lines 1-5; chain extender, pg. 4, top, approximately lines 8-9); the film is formed from the use of an oxazoline crosslinking agent with the polyurethane resin (i.e., a free hydrophilic polymer comprising a polyoxazoline; pg. 3, top, approximately lines 12-16). The isocyanate includes diisocyanates (pg. 3, middle); the diol compound includes polycarbonate diols and polytetramethylene carbonate diols (i.e., a polymeric aliphatic diol; pg. 3, bottom).
	Regarding Claim 3, KO discloses the membrane of Claim 2. KO further provides in Example 4 (pg. 9, bottom) that 100 parts by mass of polyurethane resin, 5 parts by mass of the oxazoline-based crosslinking agent, 3 parts by mass thickener, and 0.1 and 0.1 parts by mass of other agents comprise the film, i.e., the polyurethane resin comprises approximately 92.4 wt.% and the oxazoline-based crosslinking agent comprises approximately 4.6 wt.% based on the total weight of the membrane, which reads upon the claimed ranges of 90 to 99 wt% and 1.0 to 10 wt%, respectively.
	Regarding Claim 7, KO discloses the membrane of Claim 2. KO further discloses the polyurethane resin comprises a carboxyl group (i.e., the polyurethane comprises an endgroup) content of 0.5 to 2.0% by mass of the polyurethane resin (pg. 4, bottom third), which reads upon the claimed range of an endgroup present in an amount of at least 0.1 wt% and at most 3 wt%, based on the total weight of the polyurethane.
	Regarding Claim 10, KO discloses the membrane of Claim 2. KO further discloses the diol compound includes polycarbonate diols and polytetramethylene carbonate diols (i.e., wherein the polymeric aliphatic diol comprises… a polycarbonate diol; pg. 3, bottom).
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (JP 2004300178 A), as applied to Claim 2 above, and further in view of HARTLIEB et al. (J. Mater. Chem. B, 2015, 3, 526).
Regarding Claims 4 and 5, KO discloses the membrane of Claim 2. KO further discloses an oxazoline crosslinking agent (pg. 3, top, approximately lines 12-16). KO is deficient in explicitly disclosing the free hydrophilic polymer comprises poly(2-methyl-2-oxazoline) or poly(2-ethyl-2-oxazoline) (Claim 4); or the free hydrophilic polymer consists of poly(2-methyl-2-oxazoline), poly(2-ethyl-2-oxazoline), copolymers thereof, or a mixture thereof (Claim 5).
However, commonly available oxazolines include poly(2-oxazolines), in particular, 2-methyl-2-oxazoline (PMeOx) and 2-ethyl-2-oxazoline (PEtOx) as disclosed by HARTLIEB (§1, par. 2). Advantageously, 2-methyl-2-oxazoline and 2-ethyl-2-oxazoline offer significant advantages in providing high degrees of polymerization control resulting in well-defined polymeric structures and large varieties of end/side-group functionalities, i.e., enabling further customization (§1, par. 3). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide either 2-methyl-2-oxazoline or 2-ethyl-2-oxazoline as suggested by HARTLIEB in the membrane disclosed by KO.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (JP 2004300178 A), as applied to Claim 2 above, and further in view of HARTLIEB et al. (J. Mater. Chem. B, 2015, 3, 526) with evidentiary support from POLYSCIENCES (Poly(2-ethyl-2-oxazoline) [MW 200,000], Product Page, Polysciences).
Regarding Claim 6, KO discloses the membrane of Claim 2. KO further discloses an oxazoline crosslinking agent (pg. 3, top, approximately lines 12-16). KO is deficient in explicitly disclosing the free hydrophilic polymer has a number average molecular weight of at least 100,000 g/mol and at most 1,000,000 g/mol. 
However, commonly available oxazolines include poly(2-oxazolines), in particular, 2-methyl-2-oxazoline (PMeOx) and 2-ethyl-2-oxazoline (PEtOx) as disclosed by HARTLIEB (§1, par. 2). Advantageously, 2-methyl-2-oxazoline and 2-ethyl-2-oxazoline offer significant advantages in providing high degrees of polymerization control resulting in well-defined polymeric structures and large varieties of end/side-group functionalities, i.e., enabling further customization (§1, par. 3). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to provide either 2-methyl-2-oxazoline or 2-ethyl-2-oxazoline as suggested by HARTLIEB in the membrane disclosed by KO.
While KO in view of HARTLIEB is deficient in disclosing a number average molecular weight of PMeOX or PEtOx is at least 100,000 g/mol and at most 1,000,000 g/mol, the disclosed molecule is a polymerizable molecule and is widely commercially available over a range of molecular weights (as evidenced by the 200,000 MW PEtOx offered by Polysciences, Inc.). One of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp, i.e., to pick and choose an appropriate molecular weight molecule; if this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (MPEP §2143.01 E). Thus, absent showings of unexpected results or criticality to the claimed number average molecular weight range of at least 100,000 g/mol and at most 1,000,000 g/mol, such a limitation would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention because such a molecule is commercially available from a variety of molecular weight options.

Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (JP 2004300178 A), as applied to Claim 2 above, and further in view of SENGUPTA et al. (US Patent 7,459,167)
Regarding Claim 8, KO discloses the membrane of Claim 2. KO further discloses the polyurethane is formed using a polymeric aliphatic diol compound (pg. 3, top, approximately lines 1-5). KO is deficient in disclosing the diol comprises a polysiloxane diol or a random or block copolymer diol comprising a polysiloxane.
SENGUPTA discloses polyurethane polymeric compositions derived from a polyisocyanate and polymeric polyols for forming a film (abstract; c3/38-44). These polymeric polyols include polysiloxane diols (c8/30-38, c12/8-21). Such polysiloxane diols offer improved outdoor weathering properties, improved adhesion, and varied surface properties including increased contact angles, i.e., more commonly known to one of ordinary skill in the art as improved water repellency (c12/8-13). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a polysiloxane diol such as that disclosed by SENGUPTA in the fabrication of the waterproof polyurethanes disclosed by KO.
Regarding Claim 11, KO discloses the membrane of Claim 2. KO further discloses the polyurethane is formed using a polyol aliphatic diol compound (pg. 3, top, approximately lines 1-5). KO also discloses multiple polyol diol compounds are present in combinations of two or more, one of which is a polycarbonate diol (i.e., the polymeric aliphatic diol comprises… a polycarbonate diol; pg. 3, bottom). KO is deficient in disclosing the diol further comprises a polysiloxane diol.
SENGUPTA discloses polyurethane polymeric compositions derived from a polyisocyanate and polymeric polyols for forming a film (abstract; c3/38-44). These polymeric polyols include polysiloxane diols (c8/30-38, c12/8-21). Such polysiloxane diols offer improved outdoor weathering properties, improved adhesion, and varied surface properties including increased contact angles, i.e., more commonly known to one of ordinary skill in the art as improved water repellency (c12/8-13). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to substitute a polysiloxane diol such as that disclosed by SENGUPTA in the fabrication of the waterproof polyurethanes disclosed by KO.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO et al. (JP 2004300178 A), as applied to Claim 2 above, and further in view of ZHONG et al. (CN 1371927 A; machine translation referenced herein).
	Regarding Claim 9, KO discloses the membrane of Claim 2. KO further discloses the polyurethane is formed using a polyol aliphatic diol compound (pg. 3, top, approximately lines 1-5) and multiple polyol diol compounds are present in combinations of two or more (pg. 3, bottom). KO is deficient in disclosing the polyurethane comprises a C2-C16 fluoroalkyl or a C2-C16 fluoroalkyl ether. 
	ZHONG discloses a fluorine-containing polyurethane thermoplastic elastomer and preparation thereof (pg. 2, top). The polyurethane comprises formula 1 (below), wherein z is 1 or 2, and m/n – 0.2 to 2, with an overall molecular weight of 500-3000 (i.e., the polyurethane comprises a C2-C16 fluoroalkyl or a C2-C16 fluoroalkyl ether; pg. 2, middle), and further comprises a polycarbonate diol and a perfluoropolyether diol (pg. 3, fourth full paragraph). Advantageously, such a polyurethane shows high strength and elasticity and has good internal stability (pg. 2, top). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to include a fluoroalkyl ether disclosed by ZHONG in the polyurethane composition disclosed by KO.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 18 and 19 are allowed.
Claims 12, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 12 and 13 are directed to limitations regarding the polyurethane of the membrane of Claim 2 not disclosed or suggested by the prior art.
Claim 20 is directed to a sensor comprising the membrane of Claim 2, the sensor being configured to detect various elements, including bodily fluids. While KO discloses all elements of Claim 2, there is no indication or suggestion by the prior art for the inclusion of the claimed membrane as part of a sensor for detecting certain elements.
Claims 18 and 19 are directed to a membrane formed from a composition according to Claim 1. There is no suggestion in the prior art for forming a membrane from the composition of Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777